Citation Nr: 0734179	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-27 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
multiple tooth extractions.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1955 to 
August 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In December 2003, the veteran requested a hearing before a 
hearing officer at the RO.  In March 2004, the veteran 
cancelled his hearing request and instead requested an 
informal conference at the RO.  The veteran was afforded this 
conference in March 2004.


FINDINGS OF FACT

1.  Service connection for bronchial asthma and multiple 
tooth extractions was denied in a September 2000 rating 
decision.  The veteran was notified of the decision that same 
month, and an appeal of the decision was not initiated.

2.  The evidence associated with multiple tooth extractions 
and bronchial asthma, which was added to the record since the 
September 2000 rating decision, is cumulative and redundant, 
it does not raise a reasonable possibility of substantiating 
the claims, nor does it, by itself or in conjunction with 
evidence previously assembled, relate to an unestablished 
fact necessary to substantiate the claims.


CONCLUSIONS OF LAW

1.  Evidence submitted since the September 2000 rating 
decision wherein the RO denied service connection for 
multiple tooth extractions is not new and material; thus, the 
claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.156(a), 20.1103 (2007).

2.  Evidence submitted since the September 2000 rating 
decision wherein the RO denied service connection for 
bronchial asthma is not new and material; thus, the claim may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.156(a), 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in July 
2002, after the enactment of the VCAA.

A letter dated in August 2002 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  With 
regard to claims of entitlement to service connection, the 
veteran was told that the evidence needed to show that a 
currently diagnosed condition began in or was related to 
active service.  He was also asked to tell the RO about any 
additional information or evidence with regard to his claim.  
The veteran was also informed of what constituted new and 
material evidence needed to reopen his claims and informed of 
the reason for the previous denial of his claims.  See Kent 
v. Nicholson, 20 Vet. App. 1, 10 (2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Since the claims herein are being denied, no effective date 
will be assigned, so there can be no possibility of any 
prejudice to the veteran.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  A review of 
the claims file shows that the veteran's service medical and 
service personnel records are not available.  The National 
Personnel Records Center (NPRC) indicated in June 2002 that 
if the veteran's records were at that facility in July 1973, 
they would have been in an area that suffered from the most 
damage in a fire that occurred at that time.  The RO made a 
formal finding in September 2003 that the veteran's service 
records were unavailable and that all steps had been taken to 
try to locate or recreate them.  Under such circumstances, 
the Court has held that there is a heightened obligation on 
the part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  Because these records, if they 
existed, remain absent from the file, the Board's analysis 
has been undertaken with the heightened obligation set forth 
in Cuevas and O'Hare in mind.  It is further noted, however, 
that the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  Neither the veteran nor his 
representative has contended that any evidence relative to 
the issue decided herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


New and Material Evidence - Applicable Law

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured.  Kightly v. Brown, 6 Vet. App. 200 
(1994).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


Dental

Pertinent regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The veteran's claim of entitlement to service connection for 
multiple tooth extractions was denied in a September 2000 RO 
rating decision.  The RO determined that the evidence 
regarding multiple tooth extractions failed to show a 
disability for which compensation may be established.  The 
veteran was notified of the decision that same month and did 
not initiate an appeal.  Therefore, that decision was final.

The evidence of record at the time of the September 2000 
rating decision includes a June 1999 VA treatment record 
showing the veteran had few teeth.  He had a history of left 
tooth abscess, per the veteran.  He was offered a dental 
referral, but he declined and stated he would see his own 
dentist.

A December 1999 written statement from the veteran's dental 
office indicated that the veteran claimed he was unable to 
chew properly due to the numerous extractions he had a long 
time ago, while he was in service.

In a December 1999 written statement, the veteran indicated 
that in 1956 or 1957, while he was stationed in Japan, he was 
ordered to the base dental clinic, and all of his upper teeth 
and half his lower teeth were extracted without his consent.  
He felt that his teeth could have been repaired.  From that 
time, his mouth suffered severe trauma.

Following the September 2000 RO rating decision, no new 
evidence was submitted that related to the veteran's claim of 
entitlement to service connection for multiple tooth 
extractions.

A June 2002 reply from the NPRC indicated the veteran's 
service records were not available.

Having reviewed the complete record, the Board finds that no 
new or material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
multiple tooth extractions.  Indeed, the record shows that no 
new evidence regarding the veteran's dental claim has been 
submitted since the last final RO rating decision in 
September 2000.

In summary, the Board finds that no evidence has been 
received in conjunction with the claim to reopen, and, 
therefore, the veteran's claim of entitlement to service 
connection for multiple tooth extractions may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
Since the Board has found that no new or material evidence 
has been submitted, no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).





Bronchial Asthma

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The veteran's claim of entitlement to service connection for 
bronchial asthma was denied in a September 2000 RO rating 
decision.  The RO determined that the evidence failed to 
establish any relationship between bronchial asthma and any 
disease or injury during service.

The evidence associated with the claims file at the time of 
the September 2000 rating decision includes VA outpatient 
clinical records dated from February 1999 to February 2000, 
showing treatment for asthma and shortness of breath.  A 
February 1999 VA record indicated the veteran reported 
smoking for fifty years.  Differential diagnoses for the 
veteran's chronic cough were given in October 1999.  They 
were reactive airway disease, related to smoking, which was 
noted to be likely; gastroesophageal reflux disease, which 
was noted as possible; angiotensin-converting enzyme 
inhibitor, which was noted as possible; and tracheo-
esophageal fistula, which was noted as unlikely.  A November 
1999 record indicated that the veteran stated his cough had 
lasted four months.  Bronchitis was diagnosed later that same 
month.  A December 1999 record indicates the veteran stopped 
smoking cigarettes that same month and was diagnosed with 
likely asthma with bronchitis.

In a December 1999 written statement, the veteran indicated 
that he was hospitalized in late 1958 or early 1959, during 
service, for asthma and bronchitis for three to five weeks.

In a December 1999 written statement, a VA nurse practitioner 
indicated that the veteran stated that he was treated for 
asthma in 1958 at McCullen Air Force Base, in Sacramento, 
California, while he was on active duty.

In a June 2001 written statement, the veteran's VA nurse 
practitioner indicated that he had been under her treatment 
for three years.  He had diagnoses of asthma and chronic 
obstructive pulmonary disease.

Evidence added to the claims file following the September 
2000 rating decision includes VA outpatient records dated 
from February 2000 to December 2003 showing treatment for 
asthma.  An April 2000 record shows the veteran had a 50-
pack-year history of cigarette smoking.  In June 2000, the 
veteran reported a forty-year history of a cough.  In July 
2000, the veteran reported a five-year history of a cough.

A June 2002 letter from the NPRC indicated that if the 
veteran's service medical records were in that facility in 
July 1973, they would have been in the area that suffered the 
most damage in a fire.

In an August 2003 response to an RO request, the NPRC 
indicated that it had searched records at McClellan Air Force 
Base hospital for information regarding the veteran having 
been treated for asthma or bronchitis from October 1958 to 
December 1958.  No records were located.

In a September 2003 formal finding, the RO determined that 
the veteran's service medical records were unavailable, and 
all procedures to obtain them had been completed.

A service record received in April 2005 appears to show the 
veteran was hospitalized at McClellan Air Force Base prior to 
his discharge from service.  An accompanying letter from the 
NPRC indicates that it searched the morning and sick reports 
for McClellan Air Force Base Hospital for September 1959 to 
retrieve this record.

In April 2005 written statements, the veteran's aunt and 
brother indicated that they visited the veteran in 1959 when 
he was hospitalized at McClellan Air Force Base for asthma.  
He was using oxygen and being given medication intravenously.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
bronchial asthma.  Specifically, at the time of the previous 
denial, the evidence had not established either treatment in 
service for asthma or a relationship between service and the 
current diagnosis.  However, at the time of the prior denial, 
the veteran had claimed that he had been treated for 
bronchitis and asthma in 1958 at McCullen Air Base.  Evidence 
added to the claims file, including the service record 
showing hospitalization and the written statements from the 
veteran's family members, does not relate to the 
unestablished fact of whether the veteran was treated for 
asthma while in service.  The service department record does 
not establish the nature of the disease or injury and is 
therefore not material or relevant.  See 38 C.F.R. § 3.156(c) 
(2007).  The lay statements submitted in support of the claim 
merely duplicate the veteran's initial sworn claim (that he 
had been treated in service), and such evidence is 
cumulative.

In summary, the Board finds that no new and material evidence 
has been received in conjunction with the claim to reopen 
and, therefore, the veteran's claim of entitlement to service 
connection for bronchial asthma is not reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  Since the Board has 
found that no new and material evidence has been submitted, 
no further adjudication of this claim is warranted.  See 
Kehoskie v. Derwinski, supra.


ORDER

The application to reopen a claim for service connection for 
multiple tooth extractions is denied.

The application to reopen a claim for service connection for 
bronchial asthma is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)


 Department of Veterans Affairs


